 

Exhibit 10.3

 

amended and restated Secured Promissory Note

(Single Advance – Non-Revolving)

 

$749,108.15 May 26th, 2020

 

FOR VALUE RECEIVED, NEPHROS, INC., a Delaware corporation (“Borrower”), promises
to pay to TECH CAPITAL, LLC, a California limited liability company (“Lender”),
or order, at Lender’s place of business at 2010 North First Street, Suite 300,
San Jose, California 95131, or at such other place as may be designated in
writing to Borrower by the holder of this Amended and Restated Secured
Promissory Note (this “Note”), the principal sum of Seven Hundred Forty Nine
Thousand One Hundred Eight and 15/100 Dollars ($749,108.15) (as such amount
shall change from time to time, the “Loan Amount”), which shall be subject to
the additional terms and conditions of that certain Amended and Restated Loan
and Security Agreement being entered into concurrently herewith and all of the
riders and amendments thereto by and between Borrower and Lender (the “Loan
Agreement”), together with interest on the unpaid principal balance at a rate
(the “Rate”) of eight percent (8.00%) per annum. Upon the occurrence of a
default or an event of default under this Note, the rate of interest on the Note
shall be increased at the option of Lender by an additional three percent
(3.00%). Interest shall be computed on the basis of a 360-day year and shall be
paid by Borrower on the first day of the following month, and, if not so paid,
it shall thereafter bear like interest as the principal.

 

1. Intentionally Omitted.

 

2. Borrower will pay Lender the principal, interest, and fees hereunder, which
are due and payable on the dates and in the manner that follows:

 

(a) Interest payments will be due and payable in arrears commencing on the first
day of the first month hereafter and continuing on the first day of each month
thereafter while amounts hereunder are due and owing;

 

(b) Principal payments will be due and payable follows:

 

  [  ] Per the following schedule: ———n/a———         [X] monthly commencing on
June 1st, 2020 and continuing on the first day of each month thereafter for
thirty-five months, an amount equal to Twenty Four Thousand Sixty Eight and
08/100 Dollars ($24,068.08), with a final monthly installment of Twenty Four
Thousand Sixty Eight and 02/100 Dollars ($24,068.02) due on the Maturity Date.  
      [  ] one (1) payment of ———n/a——— Dollars ($———n/a———) due on the Maturity
Date.

 

(c) Intentionally Omitted;

 

(d) A administrative fee of ———n/a——— percent (——n/a——%) of $ ———n/a——— per
month of the daily outstanding balance of the Loan Amount during the preceding
month, (the “Administrative Fee”) shall be charged on the first day of each
month and monthly thereafter while amounts hereunder are due and owing;

 

(e) An appraisal fee of ———n/a——— and 00/100 Dollars ($———n/a———) (the
“Appraisal Fee”) shall be charged for each appraisal of the Collateral performed
by Lender or its agents;

 

(f) Intentionally Omitted;

 

(g) Borrower shall pay all fees and legal and other costs incurred by Lender in
connection with the negotiation and preparation of this Note and the documents
executed in connection herewith and the perfection of any security interest in
any collateral granted by Borrower or any third party to Lender in connection
with this Note, including but not limited to attorneys’ fees and legal and other
costs;

 

 Page 1 of 4 

 

 

(h) On April 1, 2023 (the “Maturity Date”), the entire principal balance hereof,
together with any and all unpaid and/or accrued interest, loan fees, monthly
Administrative Fees, and attorneys’ fees and legal and other costs due
hereunder, shall be due, owing and payable in full, unless earlier due and
payable pursuant to the terms of Section 6;

 

(i) Interest not paid when due shall bear interest at the same rate as
principal. All principal and interest due hereunder is payable in lawful money
of the United States of America; and

 

(j) In no event shall the interest rate or rates payable under this Note, plus
any other amounts paid in connection herewith, exceed the highest rate
permissible under any law that a court of competent jurisdiction shall, in a
final determination, deem applicable. Borrower and Lender intend legally to
agree upon the rate or rates of interest (and the other amounts paid in
connection herewith) and manner of payment stated within this Note; provided,
however, that anything contained herein to the contrary notwithstanding, if said
interest rate or rates of interest (or other amounts paid in connection
herewith) or the manner of payment exceeds the maximum allowable under
applicable law, then, ipso facto as of the date of this Note, Borrower is and
shall be liable only for the payment of such maximum as allowed by law, and
payment received from Borrower in excess of such legal maximum, whenever
received, shall be applied to reduce the principal balance of this Note to the
extent of such excess.

 

3. Voluntary prepayments of the principal balance of this Note shall be
permitted at any time. Also, a prepayment may be deemed to have occurred
regardless of whether such payment or other reduction (i) is voluntary or
involuntary; (ii) is occasioned by Lender’s acceleration of the obligations
hereunder or a demand hereunder; (iii) is made by Borrower or other third party,
including a guarantor of Borrower’s obligation hereunder; (iv) results from
Lender’s receipt or collection of proceeds of its collateral, including
insurance proceeds and condemnation awards; (v) results from Lender’s exercise
of its rights of setoff; and/or (iv) is made during an insolvency proceeding, or
is made pursuant to any plan of reorganization or liquidation. Any such
voluntary or involuntary prepayment shall be accompanied by all interest and any
Administrative Fees that have accrued and remain unpaid with respect to the
amount of principal being repaid and a prepayment fee equal to the following:

 

(a) ———N/A——— percent (———N/A———%) of the amount prepaid with respect to any
prepayments made during the first 12 months of the term of this Note; and

 

(b) ———N/A——— percent (———N/A———%) of the amount prepaid with respect to any
prepayments made thereafter.

 

Amounts repaid or prepaid with respect to this Note may not be reborrowed.
Partial prepayments of principal shall be applied to scheduled payments of
principal in the inverse order of their maturity.

 

4. If any installment of principal, interest, or Administrative Fee hereunder is
not paid when due, the holder shall have the following rights in addition to the
rights set forth herein, in the Loan Agreement, and under law:

 

(a) the right to compound interest and the Administrative Fee by adding the
unpaid interest and/or Administrative Fee to principal, with such amount
thereafter bearing interest and the Administrative Fee at the rates provided in
this Note; and

 

(b) if any installment is more than ten (10) days past due, the right to collect
a charge equal to the greater of Fifteen and 00/100 Dollars ($15.00) or five
percent (5.00%) of the late payment for each month in which it is late. This
charge is a result of a reasonable endeavor by Borrower and the holder to
estimate the holder’s added legal and other costs and damages resulting from
Borrower’s failure to make timely payments under this Note; hence Borrower
agrees that the charge shall be presumed to be the amount of damage sustained by
the holder since it is extremely difficult to determine the actual amount
necessary to reimburse the holder for damages.

 

5. Borrower expressly waives presentment, demand, protest, notice of dishonor,
notice of non-payment, notice of maturity, notice of protest, presentment for
the purpose of accelerating maturity, diligence in collection, the benefit of
any exemption under the homestead exemption laws, and all other notices and
demands in connection with the delivery, acceptance, performance, or enforcement
of this Note. Borrower agrees that Lender may release, surrender, exchange, or
substitute any collateral now held or which may hereafter be held as security
for the payment of this Note, and may extend the time for payment or otherwise
modify the terms of payment of any part or the whole of the debt evidenced
hereby. Borrower irrevocably waives the right to direct the application of all
payments at any time hereafter received by Lender on behalf of Borrower, and
Borrower agrees that Lender shall have the continuing exclusive right to apply
any such payments against the then due and owing obligations of Borrower to
Lender as Lender may deem advisable.

 

 Page 2 of 4 

 

 

6. It is expressly agreed that if a default or breach occurs in the payment of
any principal or interest, or other fee as provided above, or in the payment or
performance of any other of Borrower’s Obligations (as that term is defined in
the Loan Agreement), at Lender’s option, the unpaid principal balance of this
Note, together with interest accrued thereon, and other fees as provided above
shall forthwith be due and payable. Notwithstanding anything to the contrary in
this Note, in the event the Loan Agreement is terminated, all amounts due under
this Note shall also be due, owing, and payable.

 

7. This Note is made subject to the terms and conditions of and is secured by
security interests granted by Borrower in favor of Lender, and all covenants,
conditions, and agreements contained in the Loan Agreement, and ———N/A—————, all
of which are hereby incorporated and made a part hereof. All capitalized terms
used herein, unless otherwise defined herein, shall have the meanings ascribed
to them in the Loan Agreement.

 

8. Borrower hereby consents to any and all renewals, replacements, and/or
extensions of time for payment of this Note before, at, or after maturity. This
Note shall be binding upon all legal representatives, successors, and assigns of
Borrower. However, Borrower may not assign this Note or any rights hereunder
without Lender’s prior written consent. Neither an unconsented assignment nor an
assignment consented to by Lender shall release Borrower or any guarantor of any
Obligation or indebtedness hereunder. Lender reserves the right to sell, assign,
transfer, negotiate, or grant participations in all or any part of, or any
interest in, Lender’s rights and benefits under each of the documents executed
herewith or hereafter. In connection therewith, Lender may disclose all
documents and information which Lender now has or may hereafter acquire relating
to any credit extended by Lender to Borrower, or about Borrower or its business,
any guarantor or the business of any guarantor, or any Collateral required
hereunder. Any waiver of any rights under this Note, the Loan Agreement, or
under any other agreement, instrument, or paper signed by Borrower is neither
valid nor effective unless made in writing and signed by Lender. No delay or
omission on the part of the Lender in exercising any right shall operate as a
waiver thereof or of any other right.

 

9. Borrower promises to pay all legal and other costs and expenses of collection
of this Note and to pay all reasonable attorneys’ fees incurred in such
collection or in any suit or action to collect this Note or any appeal thereof.
Borrower and Lender agree that this Note is entered into and Borrower’s
performance to Lender occurs at San Jose, California. This Note shall be
governed by, construed under, and enforced in accordance with the laws of the
State of California.

 

10. Any collateral pledged to secure any obligation of Borrower shall also
secure any other obligation of Borrower except that any real property pledged to
secure any obligation of Borrower shall only secure any other obligation of
Borrower if Lender specifically so agrees in writing.

 

11. An Event of Default under this Note or the Loan Agreement, or any other
agreement referenced in Section 7 above shall be an Event of Default under each
of such loan documents, and vice versa.

 

12. In the event any one or more of the provisions contained in this Note is
held to be invalid, illegal or unenforceable in any respect, then such provision
shall be ineffective only to the extent of such prohibition or invalidity, and
the validity, legality, and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

 

13. This Note, or a signature page thereto intended to be attached to a copy of
this Note, signed and transmitted by facsimile machine, telecopier, or other
electronic means (including via transmittal of a “pdf” file) shall be deemed and
treated as an original document. The signature of any person thereon, for
purposes hereof, is to be considered as an original signature, and the document
transmitted is to be considered to have the same binding effect as an original
signature on an original documents. At the request for any party hereto, any
facsimile, telecopy or other electronic document is to be re-executed in
original form by the persons who executed the facsimile, telecopy or other
electronic document is to be re-executed in original form by the persons who
executed, the facsimile, telecopy or other electronic document. No party hereto
may raise the use of a facsimile machine, telecopy, or other electronic means or
the fact that any signature was transmitted through the use of a facsimile
machine, telecopier, or other electronic means as a defense to the enforcement
of this Note.

 

 Page 3 of 4 

 

 

14. This is an integrated Note and supersedes all prior agreements or
negotiations regarding the subject matter hereof. This Note may only be amended
in writing.

 

15. This Note amends and restates that certain $1,187,000.00 Secured Promissory
Note (Single Advance – Non-Revolving) dated March 27th, 2018 (the “Prior Form
Term Note”), however, this Note is not a novation of any of Borrower’s
outstanding obligations under the Prior Form Term Note (including the
outstanding obligations of $ $749,108.15 as of the date hereof). This Note is
the “Amended and Restated Term Note” referred to in the Amended and Restated
Loan and Security Agreement dated as of May 14th, 2020 (as amended from time to
time, the “Loan Agreement”) between Borrower and Lender and is governed by the
terms thereof and hereof. The Loan Agreement, among other things, (1) provides
for the making of a term loan by Lender to Borrower pursuant to the Prior Form
Term Note (as defined in the Loan Agreement) in the original principal amount of
$1,187,000.00 and having an aggregate outstanding principal amount as of the
date hereof as set forth above, with the indebtedness of Borrower resulting from
such term loan being evidenced by this Note, and (2) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof before the maturity
hereof upon the terms and conditions specified therein. The obligations of
Borrower under this Note, and the other obligations of Borrower under the Loan
Documents, are secured by the Collateral as provided in the Loan Documents.

 

IN WITNESS HEREOF, this Note has been executed and delivered on the date first
set forth above.

 

NEPHROS, INC.,   a Delaware corporation        /s/ Daron Evans   By: Daron Evans
  Title: President & Chief Executive Officer  

 

 Page 4 of 4 

 